        Case 1:14-cr-00212-RJS Document 1013 Filed 01/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
        -v-
                                                               No. 14-cr-212 (RJS)
TYRE DAVIS,                                                         ORDER

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       By letter dated January 6, 2021 but received in Chambers on January 27, 2021 (see

attached), Defendant Tyre Davis requests that the Court credit time he spent in federal custody

prior to sentencing toward his federal term of imprisonment. On November 25, 2019, the Court

sentenced Davis to a term of two years’ imprisonment for violating the terms of his supervised

release, to run consecutive to Davis’s undischarged state sentence for robbery in the first degree.

(Doc. No. 972.) During that proceeding, the Court explained that any time spent in custody

awaiting sentencing on the violation of supervised release would be credited to Davis’s state

sentence, and that he would not receive “credit for the federal sentence until after [he had]

finished [his] state term.” (Doc. No. 976.) Moreover, the authority to determine credit for time

served ultimately rests with the Bureau of Prisons, not the Court. See United States v. Luna-

Reynoso, 258 F.3d 111, 117 (2d Cir. 2001); United States v. Pineyro, 112 F.3d 43, 45 (2d Cir.

1997). Accordingly, Defendant’s request for credit is DENIED.

SO ORDERED.

Dated: January 28, 2020
New York, New York
                                                     ____________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
Case 1:14-cr-00212-RJS Document 1013 Filed 01/28/21 Page 2 of 3
Case 1:14-cr-00212-RJS Document 1013 Filed 01/28/21 Page 3 of 3
